Bloodworth, J.
1.,There is no merit in the grounds of the motion for a new trial which complain of the admission of testimony that the general reputation of the defendant’s house for lewdness was bad. “Reputation of a house being kept and maintained as a lewd house is admissible evidence.” Hogan v. State, 76 Ga. 82 (3); Brindle v. Copeland, 145 Ga. 398 (2) (89 S. E. 332); Jones v. State, 2 Ga. App. 433 (7) (58 S. E. 559); Coleman v. State, 5 Ga. App. 766 (2) (64 S. E. 828).
2. There is sufficient evidence to support the verdict. Heard v. State, 113 Ga. 448, 449 (39 S. E. 118).

Judgment affirmed.


Broyles, P. J.; and Harwell, J., concur.

Accusation of maintaining lewd house; from city court of Floyd county-^Judge 'Nunnally. February 9, 1918.
W. B. Mebane, for plaintiff in error.
James F. Kelly, solicitor, contra.